Title: To Alexander Hamilton from Henry Knox, 23 August 1790
From: Knox, Henry
To: Hamilton, Alexander


[New York] 23d August, 1790.


An estimate of the expense of employing, for three months, one thousand seven hundred militia, and four hundred continental troops, in an expedition against the Wabash Indians—two hundred of the militia to be mounted.

The Militia.



The pay,
$24,012



The subsistence and rations at 16–90ths of a dollar,
31,302



Forage for the field and staff officers,
   234




$55,548


The Continental Troops



Additional expense of subsistence and rations to the continental troops, during the same period. This expense arises from the contract; the price of the ration at fort Washington is stated at six and a half ninetieths of a dollar; but, from that post




   to the places of operation, the price will be sixteen-ninetieths,
4,146



The quartermaster’s department, including the hire of four hundred horses,   purchase of boats, and transportation,
30,000


Contingencies,
  10,306



$100,000


The contractors are to execute the duties of the quartermaster’s department; the extra services, therefore, which will be required of them, independent of the sum set down for contingencies, will amount to sixty-five thousand six hundred and eighty-two dollars. One half of this sum may be necessary to be advanced immediately, to enable them to perform effectually the services required.
